Citation Nr: 0842617	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active service from March 1970 to February 
1973 and from November 1990 to May 1991.  The veteran also 
served as member of the Army Reserve and National Guard for 
over 17 years.  

This appeal arises from a June 2004 rating decision of the RO 
that denied service connection for hypertension.  

In April 2006, the veteran requested the opportunity to 
testify at a hearing before a Veterans Law Judge at the RO.  
In January 2007, the veteran withdrew this request.  

Hence, the Board finds that the veteran's request to testify 
at a Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704.  



FINDINGS OF FACT

The veteran currently is shown to have hypertension that as 
likely as not had its clinical onset during his period of 
active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease or 
injury that was incurred in his period of active service.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of a letter dated in June 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claim.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claim and advised of the basic law and 
regulations governing the claim, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service treatment 
records from his first period of active service, records of 
the Army Reserve and National Guard, post-service treatment 
records and reports, and statements submitted by the veteran 
and his representative in support of the claim.  

Here, the Board notes that the veteran's service treatment 
records from his second period of active service could not be 
obtained from the National Personnel Records Center (NPRC), 
and the veteran's claims file indicates that these records 
were sent to the RO in October 2002.  The veteran's claims 
file indicates that the RO engaged in diligent efforts to 
locate and obtain additional service records, but this proved 
to be futile.  

Based on the foregoing, the Board concludes that, under the 
circumstances, VA has satisfied its duty to assist the 
veteran.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the Board notes that treatment records from his second 
period of active service could not be obtained from the 
National Personnel Records Center (NPRC), and the claims file 
indicates that these records were sent to the RO in October 
2002.  

Thus, the Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The veteran asserts in this case that he manifested 
hypertension just prior to his discharge from his second 
period of active service.  Significantly, given the somewhat 
limited clinical record for this period, the veteran is shown 
to have manifested an elevated and certain borderline blood 
pressure readings over the years with the Army Reserve and 
National Guard.  

In connection with his service in the Reserve, the veteran 
exhibited an elevated blood pressure reading of 150/100 in 
July 1978 during a periodic examination for the Reserve.  It 
was noted at that time that he had an elevated blood pressure 
reading and was recommended for further evaluation.  

Thereafter, in connection with the veteran's service with the 
National Guard, blood pressure readings of 120/80, 122/80 and 
118/78 were recorded on periodic examination in May 1985, but 
the veteran denied having or ever having had elevated blood 
pressure.  

During a periodic examination for the National Guard in April 
1989, blood pressure readings of 136/84, 136/82 and 136/84 
were recorded.  The veteran denied having or ever having had 
high or low blood pressure at that time.  In connection with 
a service cardiovascular risk screening in November 1990, a 
blood pressure reading of 136/84 was recorded.  This 
borderline reading was just prior t the veteran's second 
period of active service.  

Following service, the available VA treatment records show 
that the veteran was seen for "S/P MI" in November 1996.  
In April 1999, the veteran was noted to have a history of 
hypertension, but this note did not indicate a date of onset.  
A blood pressure reading of 142/90 was recorded at that time.  
He was provided with information concerning hypertension at 
that time.  In a VA medical note, it was recorded for 
clinical purposes that the veteran had been seen for 
essential hypertension in December 1997.  

The Board notes in this regard that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

However, the veteran is capable of reporting that he had been 
diagnosed with hypertension during his second period of 
active service.  These competent statements, in the Board's 
opinion, are consistent with the earlier clinical history of 
borderline blood pressure readings and supported by VA 
medical records actually documenting initial treatment for a 
cardiovascular event and essential hypertension just over 
five years after discharge from service.  

In this case, the record contains competent evidence 
indicating that the veteran has been diagnosed with essential 
hypertension, but no medical evidence showing the likely date 
of onset of the claimed condition.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  

Thus, given the apparent absence of clinical records 
referable to the second period of active service, the Board 
must place greater reliance on the veteran's statements 
regarding the events during that final period of active duty.  
Without other probative evidence against the claim, the 
veteran's assertions, to the extent indicated, must be found 
to be credible in addressing the evidentiary record in its 
entirety.  

On this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently demonstrated 
essential hypertension as likely as not had its clinical 
onset during the veteran's period of active service.  By 
resolving all reasonable doubt in favor of the veteran, 
service connection for hypertension is warranted.  



ORDER

Service connection for hypertension is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


